                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THOMAS CURTICIAN,                              )
                                               )
                       Plaintiff,              )       Civil Action No. 18-281
                                               )
       v.                                      )       Judge Cathy Bissoon
                                               )
CORRECT CARE SOLUTIONS, LLC,                   )
et al.,                                        )
                                               )
                       Defendants.             )


                                              ORDER

       Plaintiff’s Motions (Docs. 35 & 38) for leave to file a second amended complaint are

GRANTED, as follows. First off, Defendant’s suggestion that injunctive relief is not available

under the circumstances is plainly unsupported (and, the Court questions why Plaintiff would

restrict his request to the professional negligence Count). Second, the Court is persuaded that

Plaintiff counsel’s recent receipt of the written “hernia policy” justifies allowing Plaintiff to add

a claim of deliberate-indifference against CCS. In sum, the Court concludes, for the reasons

stated by Plaintiff, that the interests of justice compel a grant of leave to amend. Finally,

the Court is mindful that Plaintiff’s filing of a second Motion for leave to amend (which,

in reality is more akin to a reply brief, accompanied by an additional request for amendment)

has allowed him to seek additional amendment, without Defendant enjoying an opportunity to

respond. Much as Plaintiff’s second Motion is akin to a reply, however, any further argument by

Defendant would be akin to a surreply (which is disfavored); and, in any event, the Court does

not believe its conclusions herein to be movable.
       Accordingly, Plaintiff shall file a second amended complaint, consistent with the contents

of this Order, by November 7, 2018.

       IT IS SO ORDERED.



November 2, 2018                                    s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge

cc (via ECF email notification):

All Counsel of Record
